f significant index no department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division may g t ep qa t a in re former subsidiary former parent unions proposed spinoff date dear the letter is in response to your authorized representative’s request of date as modified by your authorized representative’s e-mail of date for the following rulings with regard to the above plans that the proposed transfer to and assumption by the transferee_plan of benefit liabilities accrued under the transferor plan will not cause the transferee_plan to become a multiple_employer_plan within the meaning of sec_413 of the internal_revenue_code code or a multiemployer_plan within the meaning of sec_414 of the code and that the proposed funding methods under the transferor plan in connection with the proposed transfer of liabilities and assets from the transferor plan to the transferee_plan as outlined in your representative’s request are reasonable approaches that are consistent with sec_412 and sec_414 of the code specifically your representative requested rulings on the following aspects of the proposed funding methods a in determining the market_value of the transferor plan assets on the spinoff date that would be allocated between the transferor plan and the spinoff plan a plan temporarily created by the spinoff from transferor plan prior to merger with the transferee_plan such assets would not include any unpaid contributions for the plan_year which includes the spinoff date b the proposed construction of the funding_standard_account as described later in this letter would appropriately reflect the allocation of charges and credits between the period before and after the date of the spinoff d c the actuarial value of assets would be allocated to the spinoff plan in proportion to the market_value of assets that would be allocated to the spinoff plan a portion of each funding_standard_account amortization base as of the spinoff date and the associated annual amortization amounts including both charge and credit amortization bases and any amortization bases due to funding waivers would be allocated to the in addition a portion of spinoff plan as described later in this letter the additional funding charge required under sec_412 of the code any anticipated funding deficiency in the funding_standard_account and the accumulated reconciliation account balance as of the spinoff date would be allocated to the spinoff plan under the proposed method e the funding_standard_account charges and credits for the remaining portion of the transferor plan relating to the period between the spinoff date and the end of the transferor plan’s plan_year would be based on the amounts determined as of the valuation_date but reflecting reductions for the portion of such charges that are allocated to the spinoff plan a gain_or_loss amortization base would not be 20u734vu22 f established for the transferor plan until the valuation_date for the plan_year following the year in which the proposed spinoff occurs the proposed allocation of assets between the transferor plan and the spinoff plan would be based on the relevant pension_benefit_guaranty_corporation pbgc’ interest rate and other actuarial assumptions locked in as far a sec_90 days in advance of the expected spinoff date previously the former parent and former subsidiary were members of the same controlled_group employees and former employees of the former subsidiary participated in the transferee_plan a single-employer defined benefit pension_plan sponsored and maintained by the former parent according to the transferee plan’s authorized representative the transferee_plan is maintained pursuant to an agreement that the secretary of labor would find to be a collective-bargaining agreement between employee_representatives and the former parent within the meaning of sec_413 of the code the former subsidiary was subsequently spun off from the corporation and the portion of the transferee_plan related to benefits accrued by employees of the former subsidiary was spun off to form the transferor plan at the time of the corporate and pension_plan spinoffs the former parent entered into agreements with the unions to protect certain pension benefits payable to certain employees covered participants who transferred to the former subsidiary as part of the business transaction under these arrangements the former parent agreed subject_to certain conditions and timeframes to make up any shortfall between the benefits provided to these covered participants under the then-existing agreements between the unions and the former subsidiary and combined benefits provided under pension plans sponsored by the former parent the former subsidiary and if applicable the pbgc in addition the former parent agreed that if by a specified date the former subsidiary ceased doing business terminated its pension_plan covering the former subsidiary’s employees or ceased to provide ongoing credited service for pension purposes due to financial distress the former parent would provide up to seven years of credited service to covered participants employed by the former subsidiary according to the information submitted the former subsidiary has continued to be the primary supplier of materials used in the former parent’s business approximately one-half of the former subsidiary’s sales are to the former parent the former subsidiary has experienced financial difficulty and has filed for financial relief under chapter of the united_states bankruptcy code an important part of the emergence plan is to reduce the former subsidiary’s obligations to the transferor plan which according to information submitted by the authorized representative was approximately plan_year - funded as of the beginning of the the authorized representative states that the former subsidiary has not fully satisfied the minimum_funding obligation for the transferor plan for the plan_year and has not paid the full quarterly contributions to the transferor plan for plan_year the minimum_required_contribution for the transferor plan the plan_year is due before the date the former subsidiary expects to for the emerge from bankruptcy therefore the former subsidiary does not expect to fully satisfy the minimum_funding obligation by that date consistent with their interpretation of bankruptcy law the former subsidiary has therefore applied for waivers of its minimum_funding obligations with respect to the transferor plan for the plan_year in a separate ruling_request in contrast to the underfunded status of the transferor plan the transferee_plan is fully funded and in fact maintains a market_value of assets greater than its current_liability according to information submitted by the authorized representative the transferee_plan showed a current_liability funding ratio of approximately the beginning of the ‘plan year as of because of the former parent’s continuing reliance on materials supplied by the former subsidiary the former parent has an interest in the former subsidiary’s ability to emerge from bankruptcy the former parent has an interest in the former subsidiary’s ability to support its benefit obligations under the transferor plan not only due to the former parent’s agreements with the union to provide certain pension guarantees to covered participants but also because the reduction of unfunded benefit liabilities under the transferor plan is a key component of the former subsidiary’s plan to emerge from bankruptcy consequently the former parent and former subsidiary have been working together to develop strategies to bring the transferor plan to fully funded status as quickly as possible after the former subsidiary emerges from bankruptcy accordingly the former parent and former subsidiary propose a transfer of assets and liabilities from the transferor plan to the transferee_plan it is anticipated that the liabilities transferred to the transferee_plan would exceed the value of assets transferred however it is expected that the transferee_plan would continue to be overfunded on a current_liability basis after the proposed transfer occurs the proposed transfer would involve a spinoff of a portion of the transferor plan to temporarily create the spinoff plan which would then immediately be merged with the transferee_plan all of the accrued_benefits of each participant in the transferor plan would either be spun off to the spinoff plan or retained in the transferor plan - no participant would have his or her benefits split between the two plans ' according to information provided by the authorized representative at the time of the proposed spinoff the assets in the transferor plan are projected to be less than the transferor plan’s benefit liabilities on that date calculated using pbgc assumptions however the authorized representative states that assets would be allocated in accordance with plan termination priority categories under section of erisa and in accordance with sec_1 -1 n ii of the income_tax regulations regulations accordingly the value of assets allocated to the spinoff plan would be determined so that each participant in the spinoff plan and the remaining portion of the transferor plan would receive a benefit if both the plans terminated immediately after the spinoff which is equal to or greater than the benefit that he or she would have received if the transferor plan had terminated immediately before the spinoff the former parent former subsidiary and the unions will negotiate the precise benefit liabilities that will be transferred from the transferor plan to the transfer plan to enable the parties to make the calculations necessary to specifically identify the liabilities and associated assets that would produce the desired net transfer amounts the parties propose to use assumptions including the interest rate specified by the pbgc for use in plan terminations but to set these assumptions as long a sec_90 days prior to the date of the spinoff those assumptions would also be used for purposes of demonstrating compliance with sec_414 of the code with respect to the actual spinoff and merger according to information submitted by the authorized representative after the proposed transaction the former parent would remain the sole sponsor of the transferee_plan including the transferred assets and liabilities from the transferor plan and would continue to be the only employer that would be obligated to make funding contributions to the transferee_plan the authorized representative provided pro forma schedules illustrating the proposed change in funding method that would result from the proposed spinoff from the transferor plan and subsequent merger with the transferee_plan the representative states that the schedules are intended to comply with guidelines under applicable revenue rulings issued by the internal_revenue_service and are based on the following e e the transferor plan determines minimum_funding requirements based on the projected unit credit funding method and a valuation_date which is the first day of the plan_year the proposed spinoff date is not the first or last day of the plan_year for either the transferor plan or the transferee_plan the spinoff plan would immediately be merged with the transferee_plan as of the date of the spinoff from the transferor plan the transferor plan is not fully funded on a plan termination basis assets would be allocated to the spinoff plan based on pbgc plan termination priority category rules described in the regulations under section of erisa as of the spinoff date it is assumed that there are no minimum required contributions that are due and unpaid for the transferor plan for the plan_year ending immediately prior to the valuation_date that is first prior to the spinoff date the transferor plan funding_standard_account for the plan_year which includes the spinoff date would be determined by first bringing forward the funding_standard_account balance from the valuation_date at the beginning of such plan_year up to the spinoff date period and then bringing forward the funding_standard_account balance from the spinoff date up to the end of such plan_year period the funding_standard_account charges and credits for period would be pro_rata portions of each charge and credit determined at the valuation_date including appropriate interest for period and would include any contributions for the plan_year in which the spinoff date occurs which are made prior to the spinoff date the resulting funding_standard_account balance as of the spinoff date including appropriate is expected to be a deficiency according to pro_rata interest for period information submitted by the authorized representative a portion of this anticipated deficiency and the accumulated reconciliation account as of the spinoff date would be allocated to the spinoff plan the actuarial value of assets ava would be allocated to the spinoff plan and the remaining portion of the transferor plan in proportion to the market_value of assets allocated to each of those plans the portion of the accrued past_service_liability calculated using the projected unit credit cost method allocated to the spinoff plan is expected to exceed the ava allocated to the spinoff plan according to information submitted by the authorized representative a portion of each funding_standard_account amortization base as of the spinoff date including charge and credit amortization bases and any funding waiver amortization bases that may exist after reflecting amortization for period would be allocated to the spinoff plan by multiplying each such base by the same percentage to arrive at the portion of each base that would be allocated to the spinoff plan such percentage would be determined so that the sum of the resulting bases allocated to the spinoff plan would equal the difference between the accrued past_service_liability and the ava allocated to the spinoff plan adjusted for the anticipated accumulated_funding_deficiency and the accumulated reconciliation account on the spinoff date a portion of the additional funding charge required under sec_412 of the code would also be allocated to the spinoff plan e e for the remaining portion of the transferor plan the funding_standard_account charges and credits for period would reflect pro_rata portions of each amortization charge and credit and of the additional funding charge required under sec_412 of the code after reduction for the portion of it would also include all such charges that are allocated to the spinoff plan contributions made by the former subsidiary for the plan_year in which the spinoff date occurs which are made after the spinoff date and appropriate pro_rata interest after the allocation the sum of the net charges and credits for period and period combined with the net charges and credits allocated to the spinoff plan would be equal to the net charges for the funding_standard_account for the transferor plan prior to the allocation again or loss amortization base for period experience would not be established for the transferor plan until the valuation_date following the spinoff date at that time a gain_or_loss amortization base would be established that would implicitly include experience for period as well as period the pro forma funding_standard_account projections also reflect the following assumptions e ‘s e plan_year the requested funding waiver would be granted for the noreceivable contributions attributable to any funding deficiency including unpaid quarterly contributions outstanding as of the proposed spinoff date would be included in assets allocated between the transferor plan and the spinoff plan and all funding contributions made by the former subsidiary after the proposed transaction would be credited solely to the funding_standard_account for the portion of the transferor plan remaining after the spinoff all amortization bases under the transferor plan including the amortization bases for any funding waivers granted would be redetermined as of the beginning of the amortization base established pursuant to the pension_protection_act of plan_year and included in the shortfall based on the information submitted by the authorized representative it is expected that the proposed spinoff plan would involve assets and or liabilities of more than of the assets and or liabilities of the transferor plan and the spinoff plan would of the assets and or liabilities in the include assets and or liabilities of more than transferee_plan 2uu73 issue sec_413 of the code outlines the requirements for plans maintained by more than one employer however sec_1_413-2 of the regulations states that the rules of sec_413 of the code and sec_1_413-2 of the regulations do not apply to a plan that is a collectively_bargained_plan under a of the regulations sec_1_413-1 of the regulations states that sec_413 of the code applies to a plan if the plan is a single_plan which is maintained pursuant to one or more agreements which the secretary of labor finds to be a collective bargaining agreement between employee_representatives and one or more employers sec_1_413-1 of the regulations also states that a plan which provides benefits for employees of more than one employer is considered a single_plan subject_to the requirements of sec_410 of the code and sec_1_413-1 of the regulations if the plan is considered a single_plan for purposes of applying sec_414 of the code according to the transferee plan’s authorized representative the transferee_plan is maintained pursuant to an agreement that the secretary of labor would find to be a collective-bargaining agreement between employee_representatives and the former parent within the meaning of sec_413 of the code accordingly the transferee_plan is governed by the provisions of sec_413 of the code therefore sec_413 of the code is not applicable to the transferee_plan and the proposed transfer will not cause the transferee_plan to become a multiple_employer_plan within the meaning of sec_413 of the code sec_414 defines a multiemployer_plan as a plan to which more than one employer is required to contribute which is maintained pursuant to one or more collective bargaining agreements between one or more employee organizations and more than one employer and which satisfies such other requirements as the secretary of labor may prescribe by regulation sec_1_414_f_-1 of the regulations provides that a plan is a multiemployer_plan for a plan_year if all of the following requirements are satisfied e more than one employer is required by the plan instrument or other agreement to contribute or to have contributions made on its behalf to the plan for the plan_year the plan is maintained for the plan_year pursuant to one or more collective bargaining agreements between employee_representatives and more than one employer e e e except as provided by sec_1_414_f_-1 of the regulations the amount of contributions made under the plan for the plan_year by or on behalf of each employer is less than of the total amount of contributions made under the plan for such plan_year by or on behalf of all employers sec_1_414_f_-1 of the regulations modifies the threshold in the above rule to under certain circumstances for plans that have already qualified as a multiemployer_plan the plan generally provides that the amount of benefits payable with respect to each employee participating in the plan is determined without regard to whether or not the employee’s employer continues as a member of the plan any other requirements prescribed under department of labor regulations based on information provided by the authorized representative the former parent would have full responsibility for the administration funding and other aspects associated with maintaining the transferee_plan furthermore the former subsidiary would not have responsibility for maintaining the transferee_plan and would not be required to contribute to the transferee_plan therefore the transferee_plan is not a plan maintained by more than one employer and the proposed transfer does not cause the transferee_plan to become a multiemployer_plan under sec_414 of the code issue sec_414 of the code outlines the requirements associated with the merger and consolidation of plans or transfer of assets between qualified single-employer pension plans sec_414 of the code states that a_trust will not constitute a qualified_trust under sec_401 of the code unless in the case of any merger or consolidation of the plan with or in the case of any transfer of assets of such plan to any other plan each participant in the plan would if the plan then terminated receive a benefit immediately after the merger consolidation or transfer which is equal to or greater than the benefit he would have been entitled to receive immediately before the merger consolidation or transfer if the plan had then terminated sec_1 i -1 b of the regulations clarifies that a transfer of assets and liabilities occurs when there is a diminution of assets or liabilities with respect to one plan and the acquisition of these assets or the assumption of these liabilities by another plan including an agreement between two plans in which one plan assumes liabilities of another plan 20u734u22 sec_1 -1 b of the regulations defines a spinoff as the splitting of a single_plan into two or more plans under sec_1 i -1 b of the regulations the term benefits on a termination basis means the benefits that would be provided exclusively by the plan assets pursuant to section of erisa and the regulations thereunder if the plan terminated this section also clarifies that the term does not include benefits that are guaranteed by the pbgc but not provided by the plan assets sec_1 i -1 b ii of the regulations states that the allocation of assets to various priority categories under section of erisa must be made on the basis of reasonable actuarial assumptions the assumptions used by the pbgc as of the date of the merger or spinoff are deemed reasonable for this purpose similarly under sec_1 i -1 b of the regulations the present_value of an accrued_benefit must be determined on the basis of reasonable actuarial assumptions for this purpose the assumptions used by the pbgc as of the date of the merger or spinoff are deemed reasonable sec_1 i -1 b of the regulations states that in determining the value of a plan’s assets the standards set forth in the regulations cfr part prescribed by the pbgc shall be applied sec_1 -1 n of the regulations outlines the rules for a spinoff of a defined_benefit_plan sec_1 i -1 n of the regulations states that in the case of a spinoff of a defined_benefit_plan the requirements of sec_414 of the code will be satisfied if all of the accrued_benefits of each participant are allocated to only one of the spun off plans and the value of the assets allocated to each of the spun off plans is not less than the sum of the present_value of the benefits on a termination basis in the plan before the spinoff for all participants in that spun off plan sec_1 i -1 n of the regulations provides an alternate set of rules for plans in which the spinoff is de_minimis that is where the value of the assets spun off is less than percent of the assets as of at least one day in the plan_year sec_1_414_l_-1 of the regulations states that for purposes of sec_414 of the code any transfer of assets or liabilities will be considered as a combination of separate mergers and spinoffs thus for example if a block of assets and liabilities are transferred from defined_benefit_plan a to defined_benefit_plan b the transaction will be considered a spinoff from plan a and a merger of one of the spinoff plans with plan b such spinoff and merger would each be subject_to the requirements for plan mergers and spinoffs under sec_414 of the code and the regulations thereunder section of erisa outlines the rules for allocating a plan’s assets upon the termination of the plan in order to determine how much of each participant's accrued_benefit is covered by the plan’s assets this is done by assigning the participants’ benefits to various priority categories and allocating assets beginning with the highest priority category until the assets are fully allocated the pbgc regulations have undergone two separate reorganizations part referenced by sec_1 i -1 b of the regulations was renumbered as part in a reorganization and was subsequently moved to subpart b of section of the pbgc regulations in a reorganization section b of the pbgc regulations included in subpart b states that plan assets shall be valued at their fair_market_value based on the method of valuation that most accurately reflects such fair_market_value section subpart b of the pbgc regulations does not provide details as to the types of assets included in the fair_market_value for this purpose sec_412 of the code provides minimum_funding standards for certain defined benefit pension plans sec_412 of the code outlines provisions for the payment of the minimum_required_contribution in quarterly installments applicable to certain defined benefit plans sec_412 of the code states that if an affected plan fails to pay the full amount of a required_installment for the plan_year then interest is charged on the amount of the underpayment for the period of the underpayment sec_412 of the code contains rules with respect to the maintenance of a funding_standard_account in order to determine whether the minimum_funding standards are satisfied each year the funding_standard_account is charged with certain amounts including any accumulated_funding_deficiency from the prior plan_year normal costs amortization charges for increases in unfunded_past_service_liabilities and additional funding charges required under sec_412 of the code the funding_standard_account is also credited each year with certain amounts including employer contributions and annual amortization credits for decreases in unfunded_past_service_liabilities the amortization periods for increases or decreases in unfunded liabilities are specified in sec_412 of the code treated as if they were made on the last day of that plan_year employer contributions made during a given plan_year can be credited to the funding_standard_account for that plan_year code contributions made up to months after the end of a given plan_year including required quarterly installments that were not paid_by the applicable due dates may be credited to the funding_standard_account for that plan_year and are in addition under sec_412 of the if the total credits to the funding_standard_account exceed the total charges the funding_standard_account shows a credit balance that can be used to offset minimum required contributions in future years conversely if the total charges in the funding_standard_account exceed the total credits the funding_standard_account shows an accumulated_funding_deficiency which is subject_to an initial excise_tax under sec_4971 of the code under general accounting principles contributions credited to the funding_standard_account for a given plan_year but which are made after the end of the plan_year are included in the plan’s assets for the following plan_year as contributions receivable based on the information provided by the authorized representative the spinoff involving the transferor plan is not expected to be considered de_minimis under sec_1 i -1 n of the regulations therefore the full allocation of assets and other rules associated with plan spinoffs under sec_1 i -1 of the regulations are expected to apply to the transaction therefore the market_value of plan assets allocated between the transferor plan and the spinoff plan would not be required to include unpaid contributions for the plan_year that includes the date of the proposed spinoff as long as the spinoff occurs before the end of the plan_year any employer contributions for a given plan_year that are made after the end of that plan_year are deemed to be made on the last day of that plan_year and therefore would be counted as contributions receivable as of the last day of that plan_year under general accounting principles however the proposed spinoff involving the transferor plan would occur before the end of the transferor plan’s plan_year and thus before the due_date for payment of employer contributions for the plan_year disregarding the month extension in sec_412 of the code any employer contributions made for the plan_year after the proposed spinoff date would be credited to the funding_standard_account based on the actual date the contribution was made or as of the end of the plan_year if made within 8’ months after the end of the plan_year and thus would not be counted as contributions receivable as of the proposed spinoff date and credits to the funding_standard_account for that plan are ratably adjusted using revproc_2000_40 2000_2_cb_357 provides approval for certain changes in funding method in connection with the merger of two plans this rev_proc includes a method for adjusting the funding_standard_account charges and credits in the case of certain mergers that occur during a plan_year sec_4 under sec_4 of revproc_2000_40 the charges and credits to the funding_standard_account are determined without regard to the merger for the period from the beginning of the plan_year to the date of the merger for this period the charges the principles of revrul_79_237 in the same manner as if the date of the merger was the date of plan termination of that plan revrul_79_237 states that in constructing the funding_standard_account in the year of a plan termination charges and credits other than specified_credits such as employer contributions or a full- funding credit are ratably adjusted to reflect the portion of the plan_year before the plan terminated sec_4 of revproc_2000_40 addresses the adjustment of funding_standard_account charges and credits for the period between the merger date and the end of the plan_year for the plan that is not the ongoing plan and credits are determined without regard to the merger based on the funding method actuarial assumptions and valuation results used for purposes of paragraph above and are ratably adjusted to reflect the length of the applicable_period such charges and credits should include interest to reflect the period from the valuation_date of the plan that is not the ongoing plan to the date of the merger as well as interest for the period between the date of the merger and the end of the plan_year it states that such charges note that under this approach the sum of the net charges and credits in the funding_standard_account for each partial period will equal the net charges and credits in the funding_standard_account for the plan prior to the allocation between periods although revproc_2000_40 addresses the adjustments to funding_standard_account charges and credits in the case of a merger between two plans the principles apply equally well to adjusting the funding_standard_account charges and credits in the case of a spinoff that occurs during the plan_year the proposed allocation of funding_standard_account charges for the transferor plan for the period between the period before and after the proposed spinoff date is reasonable because it ratably allocates charges and credits between the two periods and adjusts the interest charges for each period in accordance with the method outlined for plan mergers in section dollar_figure of revproc_2000_40 the proposed allocation also appears to satisfy the basic requirement that the sum of the funding_standard_account charges and credits for the periods before and after the proposed spinoff date equal the funding_standard_account charges and credits for the full plan_year prior to allocation revrul_81_212 1981_36_irb_10 1981_2_cb_99 outlines one satisfactory method for allocating costs when a single_plan spins off assets and liabilities to another plan as part of that method the actuarial value of the assets is allocated between the spun-off plans in proportion to the fair_market_value of assets allocated to those plans therefore the proposed allocation of the actuarial value of assets is consistent with the principles of revrul_81_212 revrul_81_212 states that when a defined_benefit_plan subject_to the minimum_funding requirements of sec_412 of the code experiences a spinoff each of the plans resulting from the spinoff must begin maintaining a separate funding_standard_account revrul_81_212 includes a requirement for plans that do not satisfy the de_minimis_rule that credit or debit balances and all of the amortization bases must be allocated to the funding standard accounts of the spunoff plans that if the de_minimis_rule is not satisfied the credit balance or funding deficiencies and the other charges and credits to the funding_standard_account of the original plan must be allocated to the resulting plans taking into account the facts of the original plan and each of the spunoff plans it further states rev_rul outlines certain basic principles that must be followed when allocating funding_standard_account charges and credits to spun-off plans when the spinoff does not satisfy the de_minimis_rule in sec_1 i -1 n of the regulations e e e e e the sum of the credit balances for the spun-off plans must equal the credit balance for the original plan the allocation of the credit balance must be reasonable taking into account the assets allocated between the plans in accordance with sec_1 of the regulations the sum of the outstanding amortization bases with a particular amortization period in the original funding_standard_account must equal the sum of the outstanding amortization bases with the same amortization period in the funding standard accounts of the spun-off plans the allocation of the outstanding amortization bases between the spun-off plans must reasonably reflect the assets and liabilities of the two plans the funding methods unfunded liabilities and actuarial assumptions of the spun-off plans as of the date of the spinoff and immediately after the spinoff must be consistent with outstanding amortization bases in the funding_standard_account revrul_81_212 outlines one acceptable approach for allocating the funding_standard_account charges and credits under the basic principles described above the funding_standard_account used for the example reflected a credit balance normal_cost and net amortization charges the methodology addressed in revrul_81_212 includes the following e e e e e e allocation of the market_value of assets in accordance with sec_1 i -1 of the regulations and section of the pbgc regulations allocation of the credit balance based on the difference between the above allocation and the allocation of assets reduced by the credit balance the allocation of the reduced asset value was also done in accordance with sec_1 i -1 of the regulations and section of the pbgc regulations allocation of the actuarial value of assets in proportion to the allocated market_value of assets allocation of the accrued liability and future normal costs attributable to participants in each of the spun-off plans in a manner consistent with the plan’s funding method allocation of the outstanding balance of each amortization base in proportion to the unfunded_liability for each of the spun-off plans calculated using the liability minus assets reduced by the credit balance allocated to each spun- off plan as outlined above allocation of the annual amortization amount for each amortization base in proportion to the outstanding balance allocated to each of the spun-off plans revrul_86_47 1986_14_irb_14 1986_1_cb_215 expands on the guidance issued in revrul_81_212 to address the situation in which a plan involved in a spinoff has assets greater in value than the present_value of plan liabilities revrul_86_47 reflects the basic principles included in revrul_81_212 including a statement that the credit or debit balance of the single_plan prior to the spinoff must be allocated to the funding standard accounts of the spunoff plans on a reasonable basis taking into account the assets and liabilities allocated between the plans in accordance with sec_1 i -1 of the regulations the former subsidiary proposes to allocate funding_standard_account charges and credits for the period between the proposed spinoff date and the end of the plan_year between the transferor plan and the spinoff plan under the proposed method each charge and credit in the funding_standard_account including the additional funding charge required under sec_412 of the code would be allocated between the plans as well as the amount of the accumulated_funding_deficiency and accumulated reconciliation account although the examples in revrul_81_212 and revrul_86_47 do not specifically address the allocation of amortization credit bases or any additional funding charges required under sec_412 of the code the proposal to allocate all funding_standard_account entries between the transferor plan and the spinoff plan is consistent with the requirements of both revrul_81_212 and rev_rul namely that the allocation of all funding_standard_account entries must be allocated to the funding standard account's of the spunoff plans on a reasonable basis taking into account the assets and liabilities allocated between the plans in accordance with sec_1 i -1 of the regulations therefore the allocation of the funding_standard_account for the period between the proposed spinoff date and the end of the transferor plan’s plan_year would not be reasonable unless all funding_standard_account charges and credits are allocated between the transferor plan and the spinoff plan such funding_standard_account charges and credits include the accumulated_funding_deficiency amortization charges and credits and the additional funding charge with all such amounts adjusted to the proposed spinoff date for this purpose the unfunded_current_liability is one reasonable way to allocate the additional funding charge would be to allocate the deficit_reduction_contribution in proportion to the unfunded_current_liability attributable to each plan determined as the difference between the current_liability calculated for each plan and the adjusted actuarial value of assets that is the actuarial value reduced by any credit balance that exists but not increased by any accumulated_funding_deficiency the additional funding charge can then be developed by deducting the portion of the applicable funding_standard_account charges and credits that are allocated to each of the plans from the allocated deficit reduction and adjusting for interest in the same manner as the additional funding charge was calculated for the plan prior to the spinoff the accumulated reconciliation account must be similarly allocated in a manner that reasonably reflects the assets and liabilities allocated between the plans and the resulting unfunded_liability for each plan involved in the proposed spinoff one reasonable way to allocate the accumulated reconciliation account would be to follow the principles of revrul_81_212 treating the accumulated reconciliation account in the same way as a credit balance in the funding_standard_account section dollar_figure of revproc_2000_40 describes an automatically approved method for adjusting the funding_standard_account in the event of a plan merger that occurs during the plan_year under the automatically approved method charges and credits for the period from the date of the merger to the end of the plan_year are determined without regard to the merger accordingly the charges and credits are determined based upon the funding method actuarial assumptions and valuation results for the plan_year ratably adjusted to reflect the length of the period the allocated funding_standard_account items for the period after the date of the merger are combined with the funding_standard_account for the other plan involved in the merger without establishing a gain_or_loss amortization base for the later portion of the plan_year although revproc_2000_40 does not directly address the adjustment of the funding_standard_account for a plan involved in a spinoff many of the concepts applicable to mid-year plan mergers are similar to those involved in mid-year spinoffs based on the method prescribed for plan mergers under sec_4 of revproc_2000_40 it is reasonable to base the funding_standard_account charges and credits for the remaining portion of the transferee_plan relating to the period between the proposed spinoff date and the end of the transferor plan’s plan_year on the amounts determined as of the valuation_date without establishing a gain_or_loss amortization base for that period relating to the experience between the valuation_date and the expected spinoff date based on the same principles it is also reasonable to base the additional funding charge required under sec_412 of the code on the valuation results for the plan_year without redetermining the amount as of the date of the spinoff no guidance has yet been issued on the effect of the pension_protection_act of on amortization bases established due to funding waivers granted prior to the effective date of new funding rules under the pension_protection_act therefore we cannot comment at this time as to whether an appropriate approach was used to develop the pro forma minimum_funding projections submitted by the authorized representative sec_1 -1 b ii of the regulations states that the allocation of assets to various priority categories under section of erisa must be made on the basis of reasonable actuarial assumptions the assumptions used by the pbgc as of the date of the merger of spinoff are deemed reasonable for this purpose similarly under sec_1_414_l_-1 of the regulations the present_value of an accrued_benefit must be determined on the basis of reasonable actuarial assumptions for this purpose the assumptions used by the pbgc as of the date of the merger or spinoff are deemed reasonable sections dollar_figure through dollar_figure of the pbgc regulations outline the assumptions and methods required for valuing participant benefits for the purpose of allocating plan assets upon the termination of a defined benefit pension_plan these assumptions include the mortality assumptions prescribed in section expected retirement age assumptions outlined in sections dollar_figure through interest assumptions prescribed in appendix b and increases for administrative expenses outlined in appendix c all references are to part of the pbgc regulations the interest assumptions in such appendix b are updated monthly by the pbgc for use in valuing benefits for plans that terminate during the following month tables of benefit amounts used for determining expected retirement age are found in appendix d of part of the pbgg regulations and are updated annually for use in valuating plan that terminate during a particular calendar_year although sec_1 i -1 b ii and -1 b of the regulations state that pbgg assumptions as of the spinoff date are deemed reasonable the regulations do not dictate the use of these assumptions it is reasonable to base the proposed allocation of assets between the transferor plan and the spinoff plan on relevant pbgc actuarial assumptions as of a date as long a sec_90 days in advance of the spinoff conclusions the proposed transfer of accrued_benefits and liabilities from the transferor plan to the transferee_plan does not cause the transferee_plan to become a multiple_employer_plan under sec_413 of the code or a multiemployer_plan under sec_414 of the code the funding methods proposed under the transferor plan in connection with the proposed transfer of liabilities and assets from the transferor plan to the transferee_plan are reasonable as outlined below a b c d it is reasonable to determine the amount of the market_value of assets to be allocated between the transferor plan and the spinoff plan on the proposed spinoff date without including any unpaid contributions for the plan_year which includes the spinoff date as long as such proposed spinoff date is prior to the end of the plan_year of the transferor plan the proposed construction of the funding_standard_account for the plan_year including the spinoff appropriately reflects the allocation of charges and credits between the period before and after the proposed spinoff it is reasonable to allocate the actuarial value of assets to the spinoff plan in proportion to the market_value of assets allocated to the spinoff plan in accordance with sec_1 i -1 of the regulations it would be unreasonable to allocate only certain entries in the funding_standard_account to the spinoff plan while retaining the full amount of other entries such as any accumulated_funding_deficiency amortization credits and the additional funding charge required under sec_412 of the code in the remaining portion of the transferor plan therefore the proposed allocation of a portion of all entries in the funding_standard_account to the spinoff plan is appropriate in addition it is appropriate to allocate a portion of the accumulated reconciliation account to the spinoff plan e f it is reasonable to base the funding_standard_account charges and credits for the remaining portion of the transferor plan for the period between the proposed spinoff date and the end of the transferor plan’s plan_year on the amounts determined on the valuation_date but reflecting reductions for the portion of such amounts that are allocated to the spinoff plan further it is reasonable to defer the establishment of a gain_or_loss amortization base relating to experience for the portion of the plan_year preceding the proposed spinoff date and the recalculation of the additional funding charge required under sec_412 of the code until the valuation for the plan_year following the year in which the proposed spinoff occurs it is reasonable to base the proposed allocation of assets between the transferor plan and the spinoff plan on relevant pbgc actuarial assumptions as of a date as long a sec_90 days in advance of the spinoff this ruling addresses only the issues outlined above and does not address any other issues that may arise under the internal_revenue_code this ruling is directed only to the taxpayer that requested it sec_6110 of the internal_revenue_code provides that it may not be used or cited by others as precedent a copy of this letter is being furnished to your authorized representative pursuant to a power_of_attorney form on file if you have any questions on this ruling letter please contact sincerely t bor z james e holland jr manager employee_plans technical
